Name: Council Regulation (EEC) No 4111/86 of 22 December 1986 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta (1987)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 380 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4111 / 86 of 22 December 1986 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , referred to in Articles 180 and 367 of the said Act ; whereas this Regulation applies therefore to the Community as constituted on 31 December 1985 , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1987 the products originating in Malta listed in the Annex shall be admitted for import into the Community as constituted on 31 December 1985 at the customs duties indicated for each of them . 2 . For the purposes of the application of this Regulation , the rules of origin shall be those in force at the time as regards the implementation of the Agreement establishing an Association between the European Economic Community and Malta . Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to Council Regulation (EEC ) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (*), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Whereas , under Annex I to the Agreement establishing an Association between the European Economic Community and Malta ( 2 ), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary provisionally to adjust or to supplement certain of the tariff benefits provided for in the abovementioned Annex ; whereas , accordingly , the Community should , in respect of the products originating in Malta listed in the Annex to this Regulation , suspend either the fixed component of the levy applicable to goods coming under Regulation (EEC) No 3033 / 80 or the customs duty applicable to the other products from 1 January to 31 December 1987 and at the levels indicated for each of them; Whereas , the Council adopted Regulation (EEC) No 2357 / 86 determining the arrangements to be applied with regard to imports of certain products into Greece originating in Malta ( 3 ); Whereas , in the absence of a protocol such as that provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measures Article 2 When products benefiting from the arrangements provided for in Article 1 are imported in the Community in such quantities or at such prices that Community producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage, the Common Customs Tariff duties may be reintroduced in whole or in part on the products in question . Such measures may also be taken in the event of actual or potential serious disadvantage in a single region of the Community . Article 3 1 . In order to ensure the application of Article 2 , the Commission may decide , by means of a Regulation , to reintroduce the levying of customs duties for a limited period . ( ») OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJ No L 61 , 14 . 3 . 1971 , p. 3 . ( 3 ) OJ No L 205 , 29 . 7 . 1986 , p. 9 . 31 . 12 . 86No L 380 / 2 Official Journal of the European Communities shall not cause the measure to be suspended . The Council shall meet immediately . It may , acting on a qualified majority , amend or rescind the measure in question . 2 . In the event of such action being requested by a Member State , the Commission shall take a decision within a period of not more than 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer to the Council the measure taken by the Commission , within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council Article 4 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW 31 . 12 . 86 Official Journal of the European Communities No L 380 / 3 ANNEX Order No CCT heading No Description Rate of duty 1 2 3 4 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 fresh , chilled or frozen : A. Meat : III . of swine : 16.0001 02.04 b ) Other Other meat and edible meat offals , fresh , chilled or frozen : Free 16.0003 I ex A. Of domestic pigeons 5 % 16.0005 ex B. Furred game C. Other : Free 16.0007 l ex I. Frogs ' legs Free 16.0009 I II. Other Free 16.0011 04.06 05.03 Natural honey Horsehair and horsehair waste , whether or not put up as a layer or between two layers of other material : 25 % 16.0013 06.03 B. Other Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : ex B. Other : Free 16.0023 I  Cut flowers , not further prepared than dried 7 % 16.0025 07.01  Other cut flowers Vegetables , fresh or chilled : G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : 15 % 16.0027 III . Horse-radish (Cochlearia armoracia) T. Other : ex III . Other : 13 % 16.0029 07.02  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ); Moringa oleifera (Drumsticks ) Vegetables (whether or not cooked ); preserved by freezing : ex B. Other : Free 16.0031 07.03  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ) Vegetables provisionally preserved in brine , in sulphur water or in other preservative solutions , but not specially prepared for immediate consumption : E. Other vegetables : 13 % 16.0033 I  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ) Free No L 380 / 4 Official Journal of the European Communities 31 . 12 . 86 Order No CCT heading No Description Rate of duty 1 2 3 4 07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder , but not further prepared : 16.0035 16.0037 08.08 ex B. Other :  Horse-radish (Cochlearia armoracia )  Okra (Hibiscus esculentus L. , or Abelmoschus esculentus ( L. ) Moench ) Berries , fresh : Free 11 % 16.0039 15.10 F. Other : II . Other Fatty acids , acid oils from refining ; fatty alcohols : 5 % 16.0041 16.02 C. Other fatty acids ; acid oils from refining Other prepared or preserved meat or meat offal : A. Liver : Free 16.0043 I. Goose or duck liver B. Other : 14 % 16.0045 16.0047 II . Game or rabbit meat or offal :  Game  Rabbit 8 % 14 % 16.0049 16.0051 16.0053 16.0055 20.02 III . Other : b ) Other : 1 . Containing bovine meat or offal : ex bb ) Other :  Prepared or preserved bovine tongue III . b ) 2 . Other : aa ) Of sheep or goats :  Sheep  Goats bb ) Other Vegetables prepared or preserved otherwise than by vinegar or acetic acid : 17% 18 % 16 % 16 % 16.0057 B. Truffles 14 % 16.0059 D. Asparagus 20 % 16.0061 E. Sauerkraut 15 % 16.0063 ex F. Capers 12 % 16.0065 20.07 ex H. Other , including mixtures :  Moringa oleifera (drumsticks ) Fruit juices ( including grape must ) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm 3 at 20 °C Free 31 . 12 . 86 Official Journal of the European Communities No L 380 / 5 Order No CCT heading No Description Rate of duty 1 2 3 4 16.0067 16.0069 16.0071 20.07 (cont'd) A. III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Fruits falling within suheading 08.01 A  Fruit falling within heading Nos 08.01 B to H , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons ex b) Other :  Fruit falling within heading 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons B. Of a density of 1,33 g / cm3 or less at 20 °C : II . Other : Free 8 % 8 % + (L ) 16.0073 16.0075 16.0077 16.0079 16.0081 16.0083 16.0085 a ) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 3 . Lemon juice and other citrus fruit juices : ex aa ) Containing added sugar :  Excluding lemon juices ex bb ) Other :  Excluding lemon juices 6 . Other fruit and vegetable juices , excluding apricot and peach juices : ex aa ) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and ' watermelons  Other , excluding apricot and peach juices ex bb ) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons  Other , excluding apricot and peach juices 8 % 13 % 13 % 8 % 17 % 8 % 18 % 16.0087 16.0089 7 . Mixtures : ex bb ) Other , excluding mixtures containing either separately or together , over 25 % of grape , citrus fruit , pineapple , apple , pear , tomato , apricot or peach juice : 11 . Containing added sugar 22 . Other b ) Of a value of 30 ECU or less per 100 kg net weight : 17 % 18 % 16.0091 1 6.0093 2 . Grapefruit juice aa ) With an added sugar content exceeding 30 % by weight bb ) Other 8 % + (L ) 8 % 16.0095 16.0097 1 6.0099 4 . Other citrus fruit juices : aa ) With an added sugar content exceeding 30 % by weight bb ) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 14 % + (L ) 14 % 15 % No L 380 / 6 Official Journal of the European Communities 31 . 12 . 86 Order No CCT heading No Description Rate of duty 1 2 3 4 20.07 (cont'd) 8 % + (L ) 17 % + (L ) 16.0101 16.0103 16.0105 16.0107 16.0109 16.0111 8 % 17 % 8 % 18 % B. II . b ) 7 . Other fruit and vegetable juices : ex aa ) With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons  Other , excluding apricot and peach juices ex bb ) With an added sugar content of 30 % or less by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons  Other , excluding apricot and peach juices ex cc ) Not containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons  Other , excluding apricot and peach juices 8 . Mixtures : ex bb ) Other , excluding mixtures containing either , separately or together , over 25 % of grape , citrus fruit , pineapple, apple , pear , tomato , apricot or peach juice 11 . With an added sugar content exceeding 30 % by weight 22 . With an added sugar content of 30 % or less by weight 33 . Not containing added sugar Natural yeasts ( active or inactive ); prepared baking powders : A. Active natural yeast : II . Baker's yeast : a ) Dried b ) Other Flours and meal , of meat , offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : B. Flours and meals of fish , crustaceans of molluscs 16.0113 16.0115 16.0117 17 % + (L ) 17 % 18 % 21.06 16.0119 16.0121 4 % + VC 4 % + VC 23.01 16.0123 Free Abbreviations: ( L ) = levy . VC = variable component .